233 S.W.3d 765 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Devlyn HOWARD, Defendant/Appellant.
No. ED 88877.
Missouri Court of Appeals, Eastern District, Division Four.
September 25, 2007.
Craig A. Johnston, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Devlyn Howard appeals from his convictions, following a jury trial, of one count of robbery in the first degree, in violation of *766 Section 569.020,[1] one count of unlawful use of a weapon, in violation of Section 571.030, and one count of resisting arrest, in violation of Section 575.150.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in refusing to instruct the jury on the lesser-included offense of second-degree robbery. See State v. Lawshea, 798 S.W.2d 198, 199-200 (Mo.App. E.D.1990). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise stated.